              Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 1 of 7



BLANK ROME LLP
Attorneys for Plaintiff
Richard V. Singleton
Noe S. Hamra
The Chrysler Building
405 Lexington Avenue
New York, NY 10174-0208
(212) 885-5000

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BOUCHARD TRANSPORTATION CO.
 INC.,                                              18 Civ.

                                       Plaintiff,

                  -against-                         COMPLAINT

 TRAFIGURA A.G., and
 TRAFIGURA TRADING LLC,
                                    Defendants.


        Plaintiff BOUCHARD TRANSPORTATION CO., INC., by its attorneys Blank Rome

LLP, complaining of the above-named Defendants, TRAFIGURA A.G. and TRAFIGURA

TRADING LLC (jointly referred as “Defendants”), alleges upon information and belief as follows:

                                JURISDICTION AND VENUE

         1.     This is a case of admiralty and maritime jurisdiction, as hereinafter more fully

 appears, and is an admiralty or maritime claim within the meaning of Rule 9(h) of the Federal

 Rules of Civil Procedure. Specifically, this action concerns claims arising under certain charter

 agreements between Plaintiff and Defendants.

         2.     This Court has subject matter jurisdiction under 28 U.S.C. §1333.




                                                1

150604.06502/112767533v.3
              Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 2 of 7



         3.     Alternatively, the jurisdiction of this Court arises under diversity jurisdiction, 28

 U.S.C. §1332, because there is diversity of citizenship among the parties and the amount in

 controversy exceeds Seventy-Five Thousand Dollars ($75,000).

         4.     This Court has personal jurisdiction over the Defendants by virtue of the terms and

 conditions of the Charter Agreement dated June 29, 2012, between Plaintiff and Defendant

 TRAFIGURA A.G. (the “Master Charter Agreement”). The Master Charter Agreement contains,

 in relevant part, the following clause:

                                            ARTICLE 22
                                            LITIGATION

                     Subject to Article 16 of this Charter, any dispute or difference
                     between Owner and Charterer (or Charterer’s affiliate(s) as
                     provided for in Article 17) which might arise out of or in
                     connection with this Charter shall be brought in the United
                     States District Court for the Southern District of New York. No
                     suit shall be brought in any other jurisdiction, provided however
                     (i) either party shall have the option to bring proceedings in rem
                     to obtain seizure or the similar remedy as may be allowed by law
                     against any vessel or property owned by the other party in any
                     state or jurisdiction where such vessel or property may be found,
                     and (ii) should the United States District Court for the Southern
                     District of New York decline to exercise jurisdiction for any
                     reason, then each party shall be entitled to pursue its claim in
                     any court having jurisdiction and venue. EACH PARTY
                     HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
                     EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT
                     TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
                     ARISING OUT OF OR RELATES TO THIS CHARTER.

         5.     This Court is the proper venue for this proceeding in accordance with 28 U.S.C. §

 1391(b).

                                              PARTIES

         6.     Plaintiff is a company organized under the laws of the State of New York with its

 principal place of business at 58 South Service Rd., Melville, New York.


                                                   2

150604.06502/112767533v.3
              Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 3 of 7



         7.     Defendant TRAFIGURA A.G. (“Trafigura”) is a company organized and existing

 under the laws of Switzerland with a place of business at 1401 McKinney St., Ste 2375, Houston,

 TX 77010, United States. Trafigura may be served with process by serving its registered agent

 for service of process CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, TX 75201-

 3136.

         8.     Defendant TRAFIGURA TRADING LLC (“Trafigura Trading”) is a company

 organized and existing under the laws of Delaware with a place of business at 1401 McKinney

 St., Ste 2375, Houston, TX 77010, United States. Trafigura Trading may be served with process

 by serving its registered agent for service of process CT Corporation System, 1999 Bryan Street,

 Ste. 900, Dallas, TX 75201-3136.

                                  FACTUAL ALLEGATIONS

         9.     Plaintiff is a company providing oil and petroleum product transportation in

 the United States with a fleet of over twenty-five double-hulled barges and a similar number of

 tugs.

         10.    Defendant Trafigura is one of the world’s leading independent commodity trading

 and logistics houses. Defendant Trafigura Trading is an affiliated company of Trafigura engaged

 in contracting for the transportation of crude oil and petroleum products by sea, among other

 commodities.

         11.    On or before June 29, 2012, Plaintiff and Trafigura entered into the Master Charter

 Agreement for the charter of barges B Nos. 242 and 265, and accompanying tugs, to be used

 within the East Coast of Canada, U.S. Atlantic Coast and the U.S. Gulf.

         12.    The Master Charter Agreement stipulates the charter hire for the different tugs and

 barges. The Agreement further stipulates that Trafigura shall be responsible to pay for all


                                                 3

150604.06502/112767533v.3
            Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 4 of 7



 consumption of fuel, tug main engine lube oil and barge lubricating oil, pilotage expenses, assist

 tug charges, port charges, dock fees, wharfage, dues, line handles, consular agencies fees,

 commissions, fees, tolls and duties.

         13.    Periodically, the parties extended the terms and rates of the Master Charter

 Agreement.

         14.    From November 2017 until July 2018, Plaintiff and Defendants continued

 performing under the Master Charter Agreement. More specifically, Defendants directed Plaintiff

 to perform voyages with the tugs and barges covered by the Master Charter Agreement and

 Plaintiff fully complied with Defendants’ requests.

         15.    Upon information and belief, Defendant Trafigura delegated chartering and billings

 to Defendant Trafigura Trading in early 2018.

         16.    For each voyage performed after November 1, 2017, Plaintiff invoiced Defendants

 in accordance with the Master Charter Agreement.

         17.    As a result of following Defendants’ orders, Plaintiff incurred expenses relating to

 docking services, pilotage expenses, port charges, docking fees, bunkering and other expenses

 directly related to Defendants’ requests. These expenses amount to $165,555.14.

         18.    Additionally, Defendants failed to pay Plaintiff’s invoices relating to charter hire

 under the Master Charter Agreement for two tugs and two barges for the months of March and

 April 2018. The outstanding charter hire amounts to $2,043,500.

         19.    In addition to the Master Charter Agreement, Plaintiff and Defendants also entered

 into three spot voyage agreements (the “Spot Agreements”): one on or about January 4, 2018 for

 the vessel M/V ELLEN BOUCHARD and barge B No. 282, a second on or about January 17,




                                                 4

150604.06502/112767533v.3
              Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 5 of 7



 2018 for the vessel M/V EVENING TIDE and barge B No. 264, and a third on or about July 18,

 2018 for the vessel M/V EVENING TIDE and barge B No. 231.

         20.    The Spot Agreements stipulate, among other things, the freight and demurrage

 rates. These Agreements were fully confirmed by Defendants.

         21.    Although Plaintiff fully performed under the Spot Agreements, Defendants failed

 to pay demurrage charges for the January 4 and January 17, 2018 Agreements, as well as freight

 under the July 18, 2018 Agreement. The amount due to Plaintiff in demurrage and freight charges

 is $87,604.53.

         22.    Plaintiff sent timely invoices to Defendants for all services provided and charges

 incurred, which amounts to $2,296,659.67.

         23.    To date and despite its demands for payment, Defendants have failed to pay

 Plaintiff.

                            AS AND FOR A FIRST CAUSE OF ACTION
                                     (Breach of Contract)

         24.    Plaintiff repeats and incorporates by reference herein the allegations in paragraphs

 1 through 23 of the Complaint as if repeated verbatim.

         25.    Plaintiff has performed all of its obligations under the Master Charter Agreement

 and the Spot Agreements.

         26.    Under the terms and conditions of the Master Charter Agreement and the Spot

 Agreements, Defendants are obligated to pay Plaintiff for services provided and charges incurred

 in the performance of these services in the amount of $2,296,659.67, plus interest.

         27.    Despite due demand, Defendants have failed to pay Plaintiff the full value of the

 services provided and the charges incurred to which Plaintiff is entitled.



                                                 5

150604.06502/112767533v.3
            Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 6 of 7



         28.    As of the date of filing of this Complaint, no part of the outstanding amount due to

 Plaintiff has been paid although duly demanded.

         29.    The non-payment of Plaintiff’s claim constitutes a breach of the terms and

 conditions of the Master Charter Agreement and the Spot Agreements between Plaintiff and

 Defendants for which Defendants are liable.

                            AS AND FOR A SECOND CAUSE OF ACTION
                                       (Quantum Meruit)

         30.    Plaintiff repeats and incorporates by reference herein the allegations in paragraphs

 1 through 23 of the Complaint as if repeated verbatim.

         31.    By providing the services described in this Complaint to Defendants under the

 Master Charter Agreement and the Spot Agreements, Plaintiff conferred benefits to Defendants.

         32.    Plaintiff performed under the Master Charter Agreement and the Spot Agreements

 with the expectation that Defendants would pay for these services as well as for charges incurred

 in the performance of these services.

         33.    Defendants have failed to pay Plaintiff for the reasonable value of services under

 the Master Charter Agreement and the Spot Agreements.

         34.    The value of the services provided and charges incurred are reasonable as they are

 in line with the charges stipulated in the Master Charter Agreement and Spot Agreements, and

 have been the same charges that Defendants paid in the past for the same types of services.

         35.    By reason of Defendants’ failure to pay, Defendants have been unjustly enriched.

         36.    Plaintiff is entitled to recover the reasonable value of services on the theory of

 quantum meruit.




                                                 6

150604.06502/112767533v.3
            Case 1:18-cv-09788-AT Document 1 Filed 10/24/18 Page 7 of 7



        WHEREFORE, Plaintiff prays:

                     a. That judgment may be entered in favor of Plaintiff against Defendant in the
                        amount of $2,296,659.67, together with interest, costs and attorneys’ fees;
                        and
                     b. For such other and further relief as this Court may deem just and proper.

Dated: New York, NY
       October 24, 2018

                                              Respectfully submitted,

                                              BLANK ROME, LLP
                                              Attorneys for Plaintiff

                                             By: /s/ Richard V. Singleton
                                                  Richard V. Singleton
                                                  Noe S. Hamra
                                                  The Chrysler Building
                                                  405 Lexington Avenue
                                                  New York, NY 10174-0208
                                                  (212) 885-5000




                                                 7

150604.06502/112767533v.3
